EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Porcelli from office of Richard Byrne on 06/24/2022.

The application has been amended as follows: 
Claim 1, line 30: change “the virtual line Z” to --a virtual line Z--.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The door engagement device comprises all the limitations of claim 1, specifically, when a second link member comes into contact with a second link member contact part, it takes a position allowing a virtual line Z connecting a shaft S3 and a shaft S4 to be downwardly inclined so that the second link member is subjected to a downward force when an engaged part has come into contact with the second member that is not taught, suggested, nor obvious over prior arts of record. 
WO 2018/138896 to Ishitsuka et al teaches a door engagement device comprising a first and second member with corresponding first and second link member, respectively, and a first and second restricting part but does not teach when the second link contacts the second restricting part a virtual line Z takes a position to be downwardly inclined so that the second link member is subjected to a downward force. 
CN 107381305 to Chen et al teaches a door engagement device comprising a first and second member with corresponding first and second link member, respectively, and a first and second restricting part but does not teach when the second link contacts the second restricting part a virtual line Z takes a position to be downwardly inclined so that the second link member is subjected to a downward force. 
CN 104773636 to Jiang teaches a door engagement device comprising a first and second member with corresponding second link member, a first and second restricting part and when the second link contacts the second restricting part a virtual line Z takes a position to be downwardly inclined so that the second link member is subjected to a downward force but does not teach a first link member forms a parallel link mechanism. 
JP 2011-148635 to Kitazawa teaches a door engagement device comprising a first and second member with corresponding first and second link member, respectively, and a first and second restricting part but does not teach when the second link contacts the second restricting part a virtual line Z takes a position to be downwardly inclined so that the second link member is subjected to a downward force. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654